Citation Nr: 1636508	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-28 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for ischemic heart disease, to include as the result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned during a Board hearing in May 2016.  A copy of the hearing transcript (Transcript) is of record.


FINDING OF FACT

Viewing the evidence of record in the light most favorable to the Veteran, the Board has determined that the Veteran stepped foot in the Republic of Vietnam during his period of active service.


CONCLUSION OF LAW

Ischemic heart disease is etiologically-related to the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has claimed that his ischemic heart disease is the result of exposure to herbicides during his period of active service in the Republic of Vietnam.  In support, the Veteran submitted a letter that he mailed to his mother in November1967 which specifically discussed in-country service in the Republic of Vietnam.

To that end, To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Importantly, a Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  Ischemic heart disease, the disorder on appeal, is so enumerated.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010). 

Here, the Veteran carries a diagnosis of ischemic heart disease.  As such, in order to establish service connection, he need only show that he served within the Republic of Vietnam during the Vietnam era.  In support of his claim, the Veteran submitted a copy of a letter, dated November 17, 1967, in which he communicated to his mother that he served in-country.  During the Veteran's Board hearing, the original letter was presented to the undersigned Veterans Law Judge.  Per the Veteran, his mother saved all of his letters during his period of service, and this was one such example.  See Transcript, p. 9.

While VA could undertake additional development to clarify whether the Veteran was actually stepped foot within the Republic of Vietnam while on active duty, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  

Accordingly, the Board concludes that grant of service connection for ischemic heart disease is warranted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error. 


ORDER

Entitlement to service connection for ischemic heart disease, to include as the result of in-service exposure to herbicides, is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


